Me. Justice Buenett
delivered the opinion of the court.
1. On the appeal the contest is waged between the plaintiff and the Van Emon Elevator Company. It is a principle laid down in Knahtla v. Oregon Short Line Ry. Co., 21 Or. 136 (27 Pac. 91), and followed to the present day, that a plaintiff can recover only on the ground of negligence alleged in the complaint. It will be observed that carelessness of operation is attributed to the Yan Emon Elevator Company. The complaint does no't state that the machinery in question was defective when installed in the building. On the other hand, as noted above, it describes the injury as happening on September 15, 1913, and goes on to say in the twelfth paragraph “that the said elevator was at said time defective.”
At the argument the whole effort of the plaintiff was to apply the doctrine taught by some authorities as exceptions to the general principle to the effect that, where one knowing the purpose to which it is to be devoted erects an inherently dangerous structure, he is liable to whosoever may be injured thereby when rightfully employed in the ordinary use of the same. A very well-considered ease cited by the plaintiff on that subject is Huset v. J. I. Case Threshing Machine Co., 120 Fed. 865 (57 C. C. A. 237, 61 L. R. A. 303), in which the opinion was written by Judge Sanborn. It was there stated, in substance, that the general rule is that a contractor, manufacturer or vender is not liable to third parties who have no contractual relation to bim for negligence in the construction, manufacture or sale of the articles he handles. The learned jurist points out three exceptions: The first is where the manufacture of foods and poisons is involved in which the person making them is liable to anyone who *401is injured by his negligence irrespective of any contract; the second is where the manufacturing owner invites the use of a defective machine by the person injured; and the third is where he makes and sells an article or machine necessarily dangerous without giving notice of the danger. The principle included in the third exception was involved in the case of Peterson v. Standard Oil Co., 55 Or. 511 (106 Pac. 337, Ann. Cas. 1912A, 625), where the defendant was held liable to a housekeeper who was injured by an explosion of distillate sold by it in a drum labeled “Water White Oil, ’ ’ warranted by the label not to burn under 120 degrees Fahrenheit, open-fire test. The injured woman was the employee of one who purchased from the merchant to whom the defendant sold the article under the false label; yet her administrator was allowed to recover from the company which first started the dangerous substance into the channels of trade under the wrong designation.
2-6. This, however, is not the charge against the Van Emon Elevator Company. Taking the plaintiff at her word, the machinery was defective on the day of the accident. It is not charged that there was any fault in its original construction or installation, and such a state of facts must be pleaded and proven if the builder is to be held liable for injuries happening after delivery of the elevator. Moreover, as a question of fact, there is no dispute in the testimony but that as between the owner of the building and the elevator company, the elevator had been completed and accepted before the accident, and was being used by the tenant for its own purposes. It is plain that under such an uncontroverted state of the evidence the court was right in excluding faulty construction as an element of the liability of the Van Emon Elevator Com*402pany; for it could not be blamed for defects that happened after it completed its undertaking and delivered the machine, although it afterward returned and undertook its operation under contract therefor. Without so deciding, but giving to its offer and the acceptance by the realty company above quoted the construction most favorable to the plaintiff, to the effect that it made the elevator company responsible for the operation of the car, the first instruction complained of fairly submits to the jury the issue against the elevator company on the only fault imputable to it under the evidence’ taken in connection with the pleadings. It is consequently a just statement in that respect to say to the jury that, if they found the accident was not caused by the act of an employee or the operation of the elevator, the verdict should be in favor of the elevator company; for that covered the only charge remaining against that defendant. On the same principle the other two instructions were correct in stating that the elevator company was not responsible, and could not be charged with defects in the ways, means, tools or appliances used by the employee in operating the elevator.
Finding no error, the judgment is affirmed.
Affirmed.
Mr. Chief Justice Moore, Mr. Justice Bean and Mr. Justice Harris concur.
Mr. Justice Eakin absent.